— Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Supreme Court abused its discretion in denying defendant’s motion to dismiss plaintiff’s complaint for failure to file a note of issue pursuant to defendant’s demand. Plaintiff failed to establish a justifiable excuse and a meritorious cause of action (see, CPLR 3216 [e]; Sheet v Rashid, 124 AD2d 1035; MacLeod v Nolte, 106 AD2d 860, 861). (Appeal from Order of Supreme Court, Oneida County, Shaheen, J. — Dismiss Complaint.) Present — Denman, P. J., Doerr, Green, Lawton and Davis, JJ.